      Case 1:20-cv-11421-DPW-BMS-PBS Document 57 Filed 12/23/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 HAITIAN-AMERICANS UNITED, INC.,
 et al.,
           Plaintiffs,
                                                        Civil Action No. 1:20–cv–11421–DPW
 v.

 DONALD J. TRUMP, President of the United
 States in his Official Capacity, et al.,

                 Defendants.



                                    JOINT STATUS REPORT

         The parties respectfully submit this Joint Status Report pursuant to the Court’s November 3,

2020, Order for Stay, which provided “[t]hat this STAY shall remain in effect pending the earlier of

further Order of this Court or the resolution of the appeal in Trump v. New York, (S. Ct. No. 20-366),

following which the parties shall submit, within two weeks of the lifting of the Stay, a joint status

report regarding future proceedings in this case and proposing a schedule for the pursuit of any such

proceedings.” Doc. 44 at 3.

         On December 18, 2020, the Supreme Court decided Trump v. New York, vacating the district

court’s judgment and remanding the case with instructions to dismiss for lack of jurisdiction. No. 20–

366, -- S. Ct. --, 2020 WL 7408998, at *3 (Dec. 18, 2020) (per curiam). Accordingly, the parties are

obligated to submit a joint status report on or before January 4, 2021.

         On December 21, 2020, this Court entered an Order to Show Cause, ordering “[t]hat the

parties shall on or before January 12, 2021, SHOW CAUSE, if any there be, why this case should not

now be dismissed without prejudice in light of the Supreme Court’s December 18, 2020 resolution of

the appeal in New York v. Trump.” Doc. 56 at 2.
   Case 1:20-cv-11421-DPW-BMS-PBS Document 57 Filed 12/23/20 Page 2 of 2



        Given the impending holiday season and the extant January 4, 2021, joint-status-report

deadline, the parties submit this Joint Status Report to apprise the Court that they intend to meet and

confer early in the new year, and will respond to the Court’s December 21, 2020, Order to Show Cause

by the January 12, 2021, deadline.



  DATED: December 23, 2020                            Respectfully submitted,


                                                      JEFFREY BOSSERT CLARK
  /s/ Lauren Sampson_________                         Acting Assistant Attorney General

  Oren Sellstrom (BBO #569045)                        JOHN V. COGHLAN
  Lauren Sampson (BBO #704319)                        Deputy Assistant Attorney General
  Lawyers for Civil Rights
  61 Batterymarch St, Fifth Floor                     ALEXANDER K. HAAS
  Boston, MA 02110                                    Branch Director
  617-988-0609
  lsampson@lawyersforcivilrights.org                  DIANE KELLEHER
                                                      BRAD P. ROSENBERG
                                                      Assistant Branch Directors
  Neil V. McKittrick (BBO #551386)
  Patrick M. Curran, Jr. (BBO #659322)                /s/ Elliott M. Davis
  Ogletree, Deakins, Nash, Smoak & Stewart, P.C.      ELLIOTT M. DAVIS
  One Boston Place, Suite 3500                        Trial Attorney
  Boston, MA 02110                                    Civil Division, Federal Programs Branch
  Tel: 617-994-5700                                   U.S. Department of Justice
  Fax: 617-994-5701                                   1100 L St. NW
  Neil.mckittrick@ogletreedeakins.com                 Washington, DC 20005
  Patrick.curran@ogletreedeakins.com                  Phone: (202) 353-5639
                                                      Fax:      (202) 616-8470
                                                      E-mail: elliott.m.davis@usdoj.gov

  Counsel for Plaintiffs                              Counsel for Defendants




                                                  2
